

115 HR 2950 IH: Making Public Lands Public Act
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2950IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Pearce introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend section 200303 of title 54, United States Code, to ensure that amounts are made available
			 for projects to provide recreational public access, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Making Public Lands Public Act. 2.Availability of land and water conservation fund for certain public access projects (a)In generalSection 200303 of title 54, United States Code, is amended to read as follows:
				
					200303.Availability of funds for certain priority projects
 (a)In generalNotwithstanding any other provision of this Act, the Secretary of the Interior and the Secretary of Agriculture shall ensure that, of the amounts appropriated for the fund for each fiscal year, not less than the greater of 3 percent of the amounts or $20,000,000 shall be made available for projects identified on the priority list developed under subsection (b).
 (b)Priority listThe Secretary of the Interior and the Secretary of Agriculture, in consultation with the head of each affected Federal agency, shall annually develop a priority list for projects related to Federal land under the jurisdiction of the applicable Secretary.
 (c)CriteriaProjects identified on the priority list developed under subsection (b) shall— (1)maintain or increase public access to existing Federal public land for hunting, fishing, or recreational shooting through acquisition of rights-of-way or acquisition of land (or any interest in land) through equal value land exchanges from willing owners; or
 (2)enhance, maintain, or restore access on existing roads, trails, or rights-of-way.. (b)Conforming amendments (1)Land and water conservation fund actChapter 2003 of title 54, United States Code, is amended—
 (A)in the first sentence of section 200308, by striking by section 200303 of this title; and (B)in the third sentence of section 200309, by striking by section 200303 of this title.
 (2)Federal land transaction facilitation actSection 206(f)(2) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(f)(2)) is amended by striking section 3 of the Land and Water Conservation Fund Act (16 U.S.C. 460l–6) and inserting chapter 2003 of title 54, United States Code.
				